HOLLAND, J.
On the authority of McCarron v. Dominion Atlantic Railway Company (D. C.) 134 Fed. 762, I have allowed Dr. Roe’s *447bill of $69, and the claim of Spira Sernas for medicine furnished Manides, amounting to $42, and board for the 26 weeks after he came out of the hospital, at $5 per week and $50 for future treatment which he seems to require, making a total of $291. The claimant wás treated at the German Hospital, and was discharged from there not entirely-cured, and he would be entitled to be paid for any necessary expense to effect a cure so far as the ordinary medical means extend, but not for extraordinary treatment or attention which he could himself give.
Decree accordingly.